931 So. 2d 1044 (2006)
Ianleal SCHUETTLER, Appellant,
v.
STATE of Florida, Appellee.
No. 4D06-892.
District Court of Appeal of Florida, Fourth District.
June 21, 2006.
Ianleal Schuettler, Immokalee, pro se.
Charles J. Crist, Jr., Attorney General, Tallahassee, and Don M. Rogers, Assistant Attorney General, West Palm Beach, for appellee.
PER CURIAM.
We affirm the order denying appellant's motion to correct illegal sentence. Our affirmance is without prejudice to appellant filing a Rule 3.800(a) motion that alleges where in the record the information regarding jail time can be located and explains how the record demonstrates entitlement to the credit for jail time, see Toro v. State, 719 So. 2d 947, 948 (Fla. 4th DCA 1998). See also Phillips v. State, 839 So. 2d 893 (Fla. 4th DCA 2003); Trapkin v. State, 857 So. 2d 989 (Fla. 4th DCA 2003); Swanson v. State, 825 So. 2d 507 (Fla. 1st DCA 2002). If appellant's true complaint is that the Department of Corrections has failed to grant him credit for time served, then he must seek relief from the Department as outlined in Milne v. State, 807 So. 2d 725, 726 (Fla. 4th DCA 2002).
STEVENSON, C.J., GUNTHER and SHAHOOD, JJ., concur.